Citation Nr: 0113687	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as bursitis and/or tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1970.

This appeal arose from a February 1991 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO) (the case was subsequently transferred 
to the Portland, Oregon RO), which refused to reopen the 
claim for service connection for bursitis and tendinitis 
(which had previously been denied by the Board of Veterans' 
Appeals (Board) in May 1978).  This decision was confirmed 
and continued by a rating action issued in June 1992.  In 
September 1993, the veteran testified at a personal hearing 
at the RO; in October 1993, the hearing officer issued a 
decision which continued to refuse to reopen the claim.  In 
March 1996, the Board issued a decision which found that the 
veteran had submitted sufficient new and material evidence to 
reopen the claim for service connection for bursitis and 
tendinitis; this issue was then remanded for an examination 
and an opinion as to whether any current neck disorder was 
related to service.  In December 1997, the case was again 
remanded to the RO for the conduct of a VA examination.  In 
July 1999, the RO issued a rating action which denied 
entitlement to service connection for bursitis and tendinitis 
of the cervical spine.

The Board notes that the issue of entitlement of service 
connection for bursitis and/or tendinitis of the shoulders 
had also been remanded for additional development in December 
1997.  Following the June 1998 VA examination, which found 
that the veteran's shoulder symptoms were related to 
impingement syndrome which had been present since service, 
the RO issued a decision in July 1999 which awarded service 
connection for right and left shoulder impingement syndrome.  
In a statement submitted in October 1999, the veteran 
indicated his satisfaction with this award.  Therefore, it is 
found that, since the veteran has been awarded a complete 
grant of the benefit sought on appeal (that is, service 
connection for shoulder disorders), the claim for service 
connection for bursitis and/or tendinitis of the shoulders 
has been rendered moot.


FINDING OF FACT

The veteran does not currently suffer from a neck disorder, 
claimed as bursitis and/or tendinitis, which can be related 
to his period of service.


CONCLUSION OF LAW

A neck disability, claimed as bursitis and/or tendinitis, was 
not present in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, all of which the Board finds 
to be adequate for rating purposes, as well as extensive 
private outpatient treatment records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for a neck 
disorder, claimed as bursitis and/or tendinitis.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and letters have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that regulations have not 
yet been implemented.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A review of the veteran's service medical records do not 
contain any diagnoses of or treatment for bursitis and/or 
tendinitis of the cervical spine.  He was treated for 
scapular pain and pain in the thoracic spine (he has been 
already been awarded service connection for impingement 
syndrome of the shoulders and osteoporosis of the thoracic 
spine).  His entrance examination, performed in November 
1954, examinations conducted in November 1958, August 1966 
and September 1969 and the Transfer to Fleet Reserve 
examination conducted in March 1970, all indicated that his 
cervical spine was within normal limits.

VA examinations of the veteran were conducted in June 1970, 
December 1970, February 1971, July 1972 and December 1972.  
None of these examinations made any reference to bursitis 
and/or tendinitis of the cervical spine.  

The veteran submitted voluminous records of his private 
treatment throughout the 1970's, 1980's and 1990's.  Many of 
these records referred to his continuing treatment for 
shoulder complaints.  He would also mention occasional 
stiffness in the neck.  A March 1979 record revealed full 
range of motion of the neck.  On November 7, 1985, he 
complained of left shoulder pain and cervical discomfort.  
His neck displayed full range of motion but chin to shoulder 
motion produced modest pain in the C5-6 area.  Hyperextension 
also produced this localized pain.  The assessment was of C6 
radiculopathy secondary to cervical arthritis (however, no x-
ray was obtained).  Throughout the 1990's, his major 
complaints concerned his shoulders.  

A VA examination performed in August 1989 noted the veteran's 
complaints of neck problems since the early 1960's.  He 
indicated that he had been diagnosed with intermittent 
cervical strain in the past.  He stated that he would 
experience stiffness in the morning, more so in the left side 
of the neck and over the left posterior trapezius.  There was 
no objective evidence of radicular pain or left arm weakness.  
Intermittent cervical strain was diagnosed.

VA examined the veteran in July 1996.  He reported that he 
had begun to suffer from neck and shoulder pain in 1956, 
which had been present intermittently ever since.  The 
objective examination noted no appreciable neck discomfort.  
Flexion was to 40 degrees; extension was to 45 degrees; 
lateral bending was to 35 degrees bilaterally; and rotation 
was to 50 degrees bilaterally.  The diagnosis was history of 
neck pain.

VA re-examined the veteran in June 1998.  He stated that he 
had had a catching sensation in the neck and shoulders since 
the 1950's.  He reported that he had stiffness in the neck.  
The cervical spine displayed 50 degrees of flexion; 30 
degrees of extension; lateral flexion of 30 degrees on the 
right and of 40 degrees on the left; and rotation of 45 
degrees bilaterally.  No neck disability was diagnosed.  The 
examiner commented that the neck examination was 
unremarkable, with good range of motion and a normal 
neurological evaluation; he had provided no specific history, 
except for neck stiffness.  

After a careful review of the evidence of record, it is found 
that service connection for a neck disability, claimed as 
bursitis and/or tendinitis, is not warranted.  Initially, it 
is noted that no neck injury was reported in service, nor was 
there any indication of any treatment for neck complaints, to 
include bursitis or tendinitis.  His cervical spine was 
always reported as normal on examinations conducted in 
service.  Moreover, several VA examinations conducted between 
1970 and 1972 made no mention of any cervical spine disorder.  
The veteran began to complain about stiffness in his neck in 
relation to his shoulder impingement syndrome.  However, at 
no time since his discharge from service has a separate and 
distinct disorder of the cervical spine been diagnosed.  The 
Board notes one mention of cervical arthritis made in a 
November 1985 private outpatient treatment record; however, 
the presence of this condition has never been confirmed since 
that time (see the July 1996 and June 1998 VA examination 
reports).  In any event, even if cervical arthritis is 
present, it was not noted until 1985, some 15 years following 
his discharge.  Therefore, it was not present in service or 
to a compensable degree within one year of his separation.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The fact remains that the VA 
examinations conducted in 1996 and 1998 did not diagnose any 
cervical spine disorder.  As a consequence, it is found that 
the veteran does not currently suffer from a neck disability 
for which service connection may be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder, claimed as bursitis 
and/or tendinitis.


ORDER

Service connection for a neck disorder, claimed as bursitis 
and/or tendinitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

